LEHAN, Judge.
Appellant appeals from her adjudication of guilt, and sentencing, for the offenses of possession of cannabis and sale of cannabis. The trial court imposed separate sentences for each offense.
Appellant’s first contention is that the trial court erred by imposing separate sentences for the possession and sale of the same controlled substances. We disagree. Separate sentences under these circumstances were proper. Smith v. State, 430 So.2d 448 (Fla.1983); Fundak v. State, 362 So.2d 295 (Fla. 2d DCA 1978).
Appellant’s second contention is that the written sentences are at variance with the court’s oral sentencing. The trial court orally pronounced that appellant would be sentenced to five years’ probation for Count I, the possession offense, and five years’probation for Count II, the sale offense, the sentence for Count II to run consecutively to that for Count I. On the written judgment, however, appellant was placed on probation for a period of ten years. Under the trial court’s oral pronouncement, one ten-year probationary period was not contemplated. The written judgment and sentence must not vary from the oral pronouncement. Patrick v. State, 413 So.2d 474 (Fla. 2d DCA 1982).
We affirm appellant’s convictions but remand the cause with directions to conform the written judgment to the oral pronouncement of sentence.
SCHEB, Acting C.J., and SCHOON-OVER, J., concur.